

116 HR 3850 IH: Creating Candidate Capacity to Protect Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3850IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Sarbanes introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to exempt assistance provided by political
			 parties to the campaigns of candidates who are affiliated with such
			 parties for secure information communications technology or cybersecurity
			 products or services from the limitations on the amount of coordinated
			 expenditures parties may make in connection with the campaigns of such
			 candidates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Creating Candidate Capacity to Protect Act. 2.Exemption of cybersecurity assistance from limitations on amount of coordinated political party expenditures (a)ExemptionSection 315(d)(5) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(5)) is amended—
 (1)by striking (5) and inserting (5)(A); (2)by striking the period at the end and inserting , or to expenditures (whether provided as funds or provided as in-kind services) for secure information communications technology or for a cybersecurity product or service.; and
 (3)by adding at the end the following new subparagraph:  (B)In subparagraph (A)—
 (i)the term secure information communications technology means a commercial-off-the-shelf computing device which has been configured to restrict unauthorized access and uses publicly available baseline configurations; and
 (ii)the term cybersecurity product or service means a product or service which helps an organization to achieve the set of standards, guidelines, best practices, methodologies, procedures, and processes to cost-effectively identify, detect, protect, respond to, and recover from cyber risks as developed by the National Institute of Standards and Technology pursuant to subsections (c)(15) and (e) of section 2 of the National Institute of Standards and Technology Act (15 U.S.C. 272)..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to expenditures made on or after the date of the enactment of this Act.
			